EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wolfgang Stutius on February 4, 2022.
The application has been amended as follows: 
CLAIM 21:
In line 4, delete the second instance of “to”.
CLAIM 22:
In line 1, replace “an” with --the-- and replace the second instance of “a” with --the--.
In line 2, replace “system,” with --system of claim 20,--.

Drawings
The drawings submitted January 13, 2020 are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As described in paragraph 26 of the specification, an “antiseries” connection is considered to describe two components connected in series wherein each component carries current in a different direction.  
Ergin (EP 2810290B1 w/ included translation) teaches a DC voltage system (as seen in Figure 12) that comprises an electronic switch comprising: two semiconductor switches connected in antiseries (36 and 37), two diodes connected in antiseries (23), a varistor (24 as seen in Figure 6) and capacitor 25 as seen in Figure 6), wherein the varistor and capacitor are connected to a first connection (2) via first diode 23 (and via  6 and 35) and to a second connection (3) via the second diode 23 (and via 7 and 35).  However, Ergin fails to teach that the capacitor and varistor are connected in series.
Davidson et al (2015/0236498) teaches a DC system (paragraph 68) that comprises an electronic switch comprising: two semiconductor switches connected in antiseries (as seen in Figure 6), two diodes connected in antiseries (114), a varistor (54 or 56 as seen in Figure 2) and capacitor (48 or 50 as seen in Figure 2), wherein the varistor and capacitor are connected to a first connection via diode 114 (connected to 16 via 13)  and to a second connection via the second diode 114 (connected to 18).  However, Davidson fails to teach that the capacitor and varistor are connected in series.
Lin et al (CN 106099878) teaches a DC system as seen in Figure 3 that comprises an electronic switch comprising: two semiconductor switches connected in antiseries (13a), two diodes connected in antiseries (5c and 5d), a varistor (4) and capacitor (10), wherein the capacitor is connected to a first connection via first diode 5c (via switch 9) and to a second connection via the second diode 5d (connected via switch 9).  However, Lin fails to teach that the capacitor and varistor are connected in series or that the varistor is connected to the first and second connections via the first and second diodes, respectively.  
Ergin et al (2016/0300671) teaches a DC system as seen in Figure 1 that comprises an electronic switch comprising: two semiconductor switches connected in antiseries (12), a varistor (11) and capacitor (6).  However, Ergin fails to teach that the capacitor and varistor are connected in series or the first and second diodes as claimed.
Therefore claims 12-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836